Citation Nr: 1138273	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
.

The Veteran has argued that VA treatment records showing that his blood pressure increased around the same time that he was diagnosed with diabetes support his claim for service connection based on aggravation of a permanent disability.

While the Veteran was afforded multiple VA examinations, these were inadequate.  In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a new VA medical opinion.  The examiner was asked to opine whether it was at least as likely as not that the Veteran's hypertension was caused or aggravated by the Veteran's active military service and was instructed to provide a rationale for his or her opinion.  

Unfortunately, the examiner failed to comply with the remand instructions.

In an April 2011 Addendum, the VA examiner noted that he had reviewed the Veteran's claims file, that that the Veteran's labs showed that his creatine was normal, and that the Veteran's hypertension preceded the Veteran's diagnosis of diabetes.  He then opined that the Veteran's diabetes did not aggravate his pre-existing non-service connected hypertension.  

While the Veteran's examiner's statement that the Veteran's hypertension preceded the onset of his diabetes is sufficient explanation for why the Veteran's hypertension was not caused by his service connected diabetes, the examiner has failed to provide an explanation for why the Veteran's hypertension was not aggravated by his diabetes.  If the fact that the Veteran's creatine was normal has some relevance to this issue, the examiner failed to clearly explain the significance.  

The Veteran is entitled to substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must again be remanded to afford the Veteran a new VA medical opinion.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension was permanently aggravated beyond the natural progression of the disability by the Veteran's service connected diabetes mellitus.  The examiner must provide an explanation for his conclusions.  It would be helpful if the examiner would address the significance (if any) of the Veteran's elevated blood pressure around the same time he was diagnosed with diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, request that the medical professional who conducted the prior VA examination review the claims file (another examination of the Veteran is not required).

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension was permanently aggravated by the Veteran's service connected diabetes mellitus.  A rationale for this opinion is requested.  If the examiner is unable to give an opinion without resorting to speculation, he or she should explain why.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

If the prior examiner is no longer available, request that another physician review the claims file and provide the requested opinion.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


